Appellate Case: 21-2096     Document: 010110630223        Date Filed: 01/11/2022       Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                           January 11, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  JASON TEAGUE,

        Plaintiff - Appellant,

  v.                                                           No. 21-2096
                                                  (D.C. No. 2:20-CV-00018-KWR-KRS)
  SERGEANT LEWIS RIDDLE,                                        (D. N.M.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

       Pro se Plaintiff-Appellant Jason Teague appeals the district court’s dismissal of

 this case without prejudice under Federal Rules of Civil Procedure 16(f) and 41(b).

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.1




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
          Because Mr. Teague appears pro se, “we liberally construe his filings, but we
 will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 21-2096      Document: 010110630223         Date Filed: 01/11/2022     Page: 2



        In his complaint, Mr. Teague alleged that Sergeant Lewis Riddle improperly

 confiscated his firearm during execution of a search warrant. Mr. Teague failed to

 comply with multiple court orders, including three orders to cooperate in preparing a

 Joint Status Report and Provisional Discovery Plan and two orders to show cause. He

 also failed to appear at a Rule 16(c) scheduling conference.

        The magistrate judge, applying the factors set forth in Ehrenhaus v. Reynolds, 965

 F.2d 916, 921 (10th Cir. 1992), recommended dismissal of the complaint without

 prejudice. The district court adopted the recommendation and entered judgment.

        We review a dismissal without prejudice under Rules 16(f) and 41(b) for abuse of

 discretion. Gripe v. City of Enid, Okla., 312 F.3d 1184, 1188 (10th Cir. 2002); Olsen v.

 Mapes, 333 F.3d 1199, 1204 (10th Cir. 2003).

        In his brief on appeal, Mr. Teague does not challenge the grounds for the district

 court’s dismissal. As a general rule, a party’s failure to address an issue in the opening

 brief constitutes waiver of the issue. See Wyoming v. Livingston, 443 F.3d 1211, 1216

 (10th Cir. 2006) (“Wyoming did not address this issue in its opening appellate brief. The

 issue is therefore waived.”); accord LifeWise Master Funding v. Telebank, 374 F.3d 917,

 927 n.10 (10th Cir. 2004). This rule applies equally to pro se litigants. See Toevs v. Reid,

 685 F.3d 903, 911 (10th Cir. 2012). Mr. Teague therefore has waived an appellate

 challenge to the district court’s dismissal.




                                                2
Appellate Case: 21-2096      Document: 010110630223       Date Filed: 01/11/2022    Page: 3



        We otherwise affirm for substantially the same reasons stated by the magistrate

 judge and the district court.

        Affirmed.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                             3